   Case: 1:21-cr-00021-SL Doc #: 77 Filed: 08/17/21 1 of 2. PageID #: 574




                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION


 UNITED STATES OF AMERICA,                   )        CASE NO. 1:21-cr-21-3
                                             )
                        PLAINTIFF,           )        JUDGE SARA LIOI
                                             )
 vs.                                         )
                                             )        ORDER
 GEORGE MAY,                                 )
                                             )
                                             )
                       DEFENDANT.            )

       This matter is before the Court upon Magistrate Judge Jonathan D. Greenberg

Report and Recommendation that the Court ACCEPT the plea of guilty of defendant

George May and enter a finding of guilty against defendant. (Doc. No. 46.)

       On January 28, 2021, the government filed an Indictment against defendant. (Doc.

No. 14.) On March 25, 2021, this Court issued an order assigning this case to Magistrate

Judge Greenberg for the purpose of receiving defendant's guilty plea. (Doc. No. 34.)

       On April 30, 2021, a hearing was held in which defendant entered a plea of guilty

to Counts 1 and 2 of the Indictment, charging him with Conspiracy to Distribute and Posses

with Intent to Distribute Controlled Substances, in violation of 21 U.S.C. Section 841(a)(1),

(b)(1)(C), (b)(1)(D) and 846 and to Count 2 of the Indictment, charging him with

Possession with Intent to Distribute Marijuana, in violation of 21 U.S.C. Section 841(a)(1)

and (b)(1)(D). Magistrate Judge Greenberg received defendant's guilty plea and issued a

Report and Recommendation ("R&R") recommending that this Court accept the plea and

enter a finding of guilty. (Doc. No. 46.)
   Case: 1:21-cr-00021-SL Doc #: 77 Filed: 08/17/21 2 of 2. PageID #: 575




       Neither party objected to the Magistrate Judge's R&R in the fourteen days after it

was issued.

       Upon de novo review of the record, the Magistrate Judge's R&R is ADOPTED.

Specifically, the Court finds as follows: that the defendant is competent to enter a plea, that

he understands his constitutional rights, that he is aware of the consequences of entering a

plea, and that there is an adequate factual basis for the plea. The Court further finds that

the plea was entered knowingly, intelligently, and voluntarily. Accordingly, the defendant's

plea of guilty is APPROVED.

       Therefore, the defendant is adjudged guilty of Counts 1 and 2 of the

Indictment. The sentencing will be held by video conference on September 2, 2021 at

10:00 a.m.
        IT IS SO ORDERED.


 Dated: August 17, 2021
                                                 HONORABLE SARA LIOI
                                                 UNITED STATES DISTRICT JUDGE
